213 F.2d 339
N. W. LUNDA, Sr., d/b/a Plumbing and Heating Servicev.VIRGINIA METAL PRODUCTS CORPORATION.
No. 14992.
United States Court of Appeals, Fifth Circuit.
May 24, 1954.
Rehearing Denied June 25, 1954.

See 214 F.2d 127.
Appeal from the United States District Court for the Southern District of Mississippi; James Alger Fee, District Judge.
Harmon W. Broom, William E. Suddath, Jr., Jackson, Miss., Watkins & Eager, Jackson, Miss., of counsel, for appellant.
Charles Clark, Earl T. Thomas, Jackson, Miss., W. C. Wells, III, Jackson, Miss., Wells, Thomas & Wells, Jackson, Miss., of counsel, for appellee.
Before HOLMES and STRUM, Circuit Judges, and THOMAS, District Judge.
HOLMES, Circuit Judge.


1
The decision of this case is controlled by our opinion in the companion case of Reed Construction Co. v. Virginia Metal Products Corporation, 5 Cir., 213 F.2d 337. For the reasons stated in said opinion, the judgment appealed from is reversed, the verdict of the jury reinstated, and the cause remanded to the district court with directions to enter judgment for appellant on the verdict for $17,719, with interest at the rate of six per cent per annum thereon from October 8, 1951, and for further proceedings not inconsistent with said opinion.


2
Reversed.